Citation Nr: 0612110	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1968.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, in May 2003, which denied the claims of 
service connection for PTSD and tinnitus, and granted the 
claim of service connection for bilateral hearing loss, 
assigning a 0 percent evaluation, effective February 2003.

The veteran's September 2003 notice of disagreement (NOD) 
also addressed denials of service connection for bilateral 
knee conditions, a skin disorder, and pneumonia.  However, 
these appeals were not properly perfected and are deemed 
withdrawn.  38 C.F.R. § 20.302(b).  Finally, as service 
connection was granted for the claimed left hand injury, that 
issue is no longer on appeal.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 
122 F.3d 1030 (Fed. Cir. 1997)

The record indicates that the veteran had requested a video 
conference hearing in conjunction with this case, and that 
such a hearing was scheduled for March 2006. However, the 
veteran failed to appear for this hearing.  Accordingly, his 
hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The claim for service connection for PTSD is not 
supported by corroborating evidence of the claimed stressor 
having actually occurred.

3.  Tinnitus is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service.

4.  The competent evidence of record reveals bilateral 
hearing loss, at worst, of Level I in the right ear and Level 
VII in the left ear.

CONCLUSION OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  The requirements for a rating in excess of 0 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 
Diagnostic Code 6100 (2005), 4.86.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  Such notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in March 2003 and August 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for service 
connection and an increased rating (August 2005 letter only), 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a March 2004 Statement 
of the Case (SOC), an April 2004 Supplemental Statement of 
the Case (SSOC), and an August 2005 SSOC.  These documents 
provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Therefore, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, private 
outpatient treatment records, lay statements, and VA 
examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims, any question as to an 
appropriate evaluation and/or effective date to be assigned 
is rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board notes that all the evidence in the veteran's claims 
file has been reviewed.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the appellant or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Routen v. Brown, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied 525 U.S. 962 (1998) (although the 
veteran is competent to provide evidence of observable 
symptomatology, his statement regarding etiology is not 
probative because he is not competent to provide such 
evidence); see also Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, 
nothing on file shows that the veteran has the requisite 
knowledge, skill, experience, training, or education to 
render a medical opinion.  Consequently, his contentions 
cannot constitute competent medical evidence.  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 
C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

1.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

In the instant case, the veteran claims to have PTSD as a 
result of disturbing incidents that occurred while he served 
in Vietnam as a truck operator as well as a claimed incident 
of a mortar attack in 1968 where his company suffered 
casualties.  

As an initial matter, the Board finds that the veteran did 
not serve in combat while in service.  The veteran's service 
personnel records indicate service in the Republic of Vietnam 
from August 1967 to August 1968.  For his service, he was 
awarded the National Defense Service Medal, the Vietnam 
Service Medal, and the Vietnam Campaign Medal.  No combat 
citations are indicated.  The military occupational specialty 
listed on the veteran's DD Form 214 indicates that he served 
as a heavy equipment operator.  Because there is no 
indication that he served in combat, corroborating evidence 
of the claimed in-service stressor having actually occurred 
is required.  Doran, 6 Vet. App. at 288-89.

In this case, there is no evidence in the veteran's claims 
file that verifies the incidents reported by the veteran to 
be stressors.  Notes in a letter from the veteran received in 
July 2003 indicate that he saw corpses along the sides of 
roads and floating down rivers, dug up graves under a bridge, 
and observed the decapitated remains of fellow soldiers.  
Some of these incidents are recounted in the report from the 
veteran's June 2004 VA mental examination.  A review of the 
claims file, however, reveals no evidence that verifies these 
incidents occurred.  Accordingly, the veteran's statements 
cannot establish the existence of a non-combat stressor.  
Dizoglio, supra.

In a March 2003 letter, the veteran was asked for specific 
details regarding his claimed stressors.  In a July 2003 
response, the veteran provided general information, with no 
specific dates, or names of persons involved.  In the 
February 2004 Statement of the Case, the veteran was advised 
that his July 2003 response did not provide specific 
information which would permit verification of claimed 
stressors.

In the veteran's June 2004 VA PTSD examination a diagnosis of 
PTSD was rendered.  The diagnosis was based upon a claim of 
intrusive memories, occasional flashbacks, hypervigilance, 
irritability, and difficulty concentrating.  Stressor 
evidence considered by the examiner included the veteran's 
remarks during his examination and prior letters by the 
veteran and his spouse.  The examiner stated that, while the 
veteran's claimed stressors would appear to meet stressor 
criterion, the veteran's stressors cannot be verified.  Thus, 
the diagnosis of PTSD based upon on unverified stressor is 
not probative.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative).

The August 2005 Supplemental Statement of the Case again 
notified the veteran that the lack of specific information 
such as dates, places, units, individuals involved, etc. 
prevented the RO from attempting to verify the claimed 
stressors.

As noted above, service connection for PTSD requires credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2005).  The veteran's claim 
is not substantiated by credible supporting evidence that the 
claimed in-service stressor occurred, and sufficient 
information to permit verification of the claimed stressors 
has not been provided.  The Board finds, therefore, that the 
criteria for a grant of service connection are not met, and 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.

2.  Tinnitus

The veteran also seeks service connection for tinnitus.  As 
of his June 2004 VA audiology examination, the veteran has 
been diagnosed with recurrent tinnitus.

Service medical records, to include the veteran's discharge 
examination, indicate hearing loss during service.  However, 
these records do not indicate that the veteran reported 
tinnitus at this time, or was diagnosed with tinnitus.  A 
letter from the veteran, received in February 2003, includes 
a report of exposure to outgoing artillery and machine gun 
fire during the Vietnam War.  The veteran indicated he had no 
earplugs.  

The first medical evidence of tinnitus appears in the report 
from the veteran's April 2003 VA audiology examination.  
There, the veteran expressed having experienced tinnitus for 
many years prior.  The VA physician who provided the April 
2003 and June 2004 VA examinations indicated that the 
veteran's tinnitus was minimal, not related to service and 
did not warrant service connection.  These statements were 
based on a thorough review of the claims file.  The Board 
finds these to be highly probative evidence against the 
veteran's claim.

In summary, there is no competent medical evidence of 
tinnitus in service or for many years after.  Further, the 
only competent medical evidence pertaining to the etiology of 
the veteran's tinnitus are medical opinions that indicate the 
veteran's tinnitus is not related to service.  Accordingly, 
the veteran's claim for service connection of tinnitus is 
denied.

3.  Hearing Loss

The May 2003 rating decision established service connection 
for hearing loss, evaluated as 0 percent disabling, effective 
in February 2003.    

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Codes 6100 (2005).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

The evidence of record includes VA examinations from and 
April 2003 and June 2004.  With respect to the April 2003 
audiometric findings, the puretone thresholds, in decibels 
are as follows: 




HERTZ



1000
2000
3000
4000
AVG
RIGHT
25
30
70
85
52.5
LEFT
25
75
90
90
70

Speech recognition scores were 98 percent in the right ear 
and 88 percent in the left ear.

With respect to the June 2004 audiometric findings, the 
puretone thresholds, in decibels are as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
20
40
80
85
56.25
LEFT
25
70
90
90
68.5

Speech recognition scores were 94 percent in the right ear 
and 92 percent in the left ear.  The examiner noted that the 
pure tone air conduction threshold should not be utilized for 
adjudication purposes in the right ear as his ears were 
completely full of cerumen on otologic examination.  The 
examiner indicated that the bone conduction thresholds should 
be utilized for adjudication purposes, and those are the 
numbers reflected for the right ear in the chart above.

Applying the findings from the April 2003 examination to 
Tables VI in 38 C.F.R. § 4.85 yields a finding of Level I 
hearing loss in the right ear and Level III hearing loss in 
the left ear.  However, as the veteran has an exceptional 
pattern of hearing loss in the left ear, his test results are 
also applied to Table VIA, which results in a more favorable 
finding of Level VII (Level VI elevated to VII per 38 C.F.R. 
§ 4.86(b).  Where hearing loss is at Level I in one ear and 
Level VII in the other, a 0 percent rating is assigned under 
Table VII.  38 C.F.R. § 4.85.

The findings from the June 2004 examination yields a similar 
result.  Applying the findings from that examination results 
in a finding of Level I hearing loss in the right ear, and 
Level VI in the left ear (Level V elevated to VI per 
38 C.F.R. § 4.86 and Table VIA).  Such findings also equate 
to a 0 percent rating under Table VII.

Thus, the evidence of record fails to show that the veteran's 
hearing loss warrants a compensable evaluation at any point 
during the course of the claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (At the time of an initial rating 
separate ratings can be assigned for separate periods of time 
based on the facts found or a "staged rating.")

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected hearing loss 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2003); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the evidence does not show that the veteran's service-
connected hearing loss, in and of itself, interferes markedly 
with employment (i.e., beyond that contemplated in the 
assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  
Specifically, the VA examiner noted the veteran was employed, 
and there is no indication of any time lost from employment 
due to hearing loss.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased initial rating for hearing loss 
is denied.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


